UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT



                                     No. 00-20266



JERRY A. PHILLIPS,
                                                                      Plaintiff-Appellant,

                                          versus

COMPUWARE CORPORATION,
                                                                    Defendant-Appellee.



                     Appeal from the United States District Court
                         for the Southern District of Texas
                             USDC No. H-98-CV-2848

                                    February 9, 2001
Before POLITZ, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

       Jerry A. Phillips appeals an adverse summary judgment in his action asserting,

inter alia, ADEA claims against Compuware Corporation.                  Our review and

consideration of the record on appeal, briefs, oral arguments of counsel, and prevailing

   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
law persuades that the district court did not err in its rendition of the challenged ruling.

Accordingly, on the facts as detailed, authorities cited, and analysis made by the trial

court in its thorough, comprehensive, and scholarly Memorandum and Order signed

February 17, 2000 and entered of record on February 22,2000, the judgment appealed

herein is AFFIRMED.




                                             2